Citation Nr: 0126491	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  96-42 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision from the Fort 
Harrison, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC).  The M&ROC declined to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include PTSD.

In August 1999 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for PTSD, and remanded the claim to the 
M&ROC for further development and adjudicative actions.

In December 2000 the M&ROC granted entitlement to a permanent 
and total disability rating for pension purposes.

In August 2001 the M&ROC denied entitlement to service 
connection for PTSD on a de novo basis.  

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1999 the Board remanded the issue of service 
connection for PTSD for further development.  

In particular, the Board noted that the regulations 
pertaining to service connection for PTSD had been recently 
revised, and therefore not considered by the M&ROC.  The 
Board requested the M&ROC to consider the claim under the new 
criteria for PTSD, as follows:

"6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for post-traumatic stress 
disorder on a de novo basis."

"If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, including those laws and regulations 
governing awards of service connection for post-traumatic 
stress disorder which were published in June 1999, and became 
effective March 7, 1997 (emphasis added)."

Review of subsequent determinations shows that the M&ROC 
continued to apply the previous criteria for service 
connection of PTSD in denying the veteran's claim, in spite 
of the Board's instructions.  

In its remand, the Board also requested the M&ROC to perform 
development in accordance with M21-1, Part III, para. 5.14c, 
as one of the veteran's claimed stressors is based on an 
alleged personal assault.   



The Court has held that VA has undertaken a special 
obligation to assist a claimant in producing corroborating 
evidence of an inservice stressor involving personal assault.  
Patton v. West, 12 Vet. App. 272, 280 (1999).  

For example, the M21-1 provisions provide that a letter be 
sent to the veteran advising him to identify additional 
information sources regarding the personal assault.  This 
letter provides various examples of such sources.  See M21-1, 
Part III, para. 5.14c(4); M21-1, Part III, Exhibit B.11.  

While the M&ROC generally requested the veteran to provide 
more information concerning his personal assault, it did not 
provide him with the specific notice letter as to alternative 
or additional sources of information as illustrated in 
Exhibit B.11.  See M21-1, Part III, para. 5.14c(4).  

The Court held that the M&ROC is responsible for assisting 
the claimant in gathering, from sources in addition to in-
service records, evidence corroborating an in-service 
stressor, and by sending a special letter and questionnaire 
to the veteran.  Patton, 12 Vet. App. at 281-282.  

The Board is obligated by law to ensure that the M&ROC 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the 
M&ROC is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded in order to 
ensure that the Board's remand directives are complied with.  

The Board notes that there is additional development which 
should be completed on remand.  




With respect to the alleged personal assault, the Board notes 
that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an inservice 
stressor.  See M21-1, Part III, para. 5.14(c)(7).  The M21-1 
provisions provide that secondary evidence may need to be 
interpreted by a clinician especially if it involves behavior 
changes.  Evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician.  See M21-1, 
Part III, para. 5.14(c)(8).  

In addition to holding that the M&ROC is responsible for 
assisting the claimant in gathering, from sources in addition 
to in-service records, evidence corroborating an in-service 
stressor, and by sending a special letter and questionnaire, 
the Court has also held that the M&ROC is responsible for 
assisting the veteran by carefully evaluating that evidence 
including behavior changes, and by furnishing a clinical 
evaluation of behavior evidence.  Patton at 281-282.  

In light of the above, the Board is of the opinion that a VA 
medical examination is required for the purpose of evaluating 
the record for evidence, or lack thereof, that the veteran 
was personally assaulted in service.  

The Board also notes that the M&ROC has diligently attempted 
to obtain all records from all VA medical facilities reported 
by the veteran.  

In particular, the veteran has reported psychiatric treatment 
at the Portland VA Medical Center from 1975 to 1981.  The 
M&ROC requested records from this facility, but was notified 
that they could not be located.  It does not appear that the 
M&ROC notified the veteran of its failure to obtain records 
from this facility.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Under the new law and implementing regulations, if the M&ROC 
is unable to obtain any of the relevant records sought, it 
shall notify the veteran that it has been unable to obtain 
such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those 
records, and describing any further action to be taken with 
respect to the claim.  38 U.S.C.A § 5103A(b)(2)) (West Supp. 
2001).  

The implementing regulations provide that such notice may be 
oral or in writing, but that any oral notice must be made 
part of the record.  66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

In order to ensure that the new duty to assist has been 
complied with, the M&ROC should notify the veteran that it 
was unable to obtain records from the Portland VA medical 
Center (VAMC) pursuant to the new law.  Id.  




On remand, the M&ROC should also consider whether any 
additional notification or development action is required 
under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded to the M&ROC for the 
following:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  






2.  With respect to the veteran's claim 
that he was sexually assaulted during 
Basic Training, the M&ROC should afford 
him the opportunity to submit any 
alternate available sources that may 
provide credible support to the inservice 
personal assaults to support his claim 
for service connection for PTSD.  This 
should include the sending of a special 
letter and questionnaire pertaining to 
personal assault claims, as provided in 
M21-1, Part III, para. 5.14(c).  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
an adequate search for verifying 
information can not be conducted.  

The M&ROC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.  

3.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

The M&ROC should also advise the veteran 
of its inability to obtain records from 
the Portland VAMC pursuant to 38 U.S.C.A 
§ 5103A(b)(2)) and 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

4.  Thereafter, the M&ROC should obtain a 
VA medical examination by an appropriate 
specialist for the purpose of making a 
determination as to whether the evidence 
establishes that the veteran was sexually 
assaulted in service, as well as the 
current nature of his PTSD, and its 
relationship to the alleged sexual 
assault.  

The claims file, a separate copy of this 
remand, and copies of the pertinent M21-1 
criteria with respect to personal assault 
claims must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

With respect to the alleged sexual 
assault during basic training, the 
examiner is requested to analyze the 
service personnel and medical records in 
light of the examples listed in M21-1, 
Part III, para. 5.14(c)(7).  

The examiner should determine whether 
there is inservice and/or post-service 
evidence of behavior changes at the time 
of any alleged stressor incident, which 
might indicate the occurrence of the 
assault.  See M21-1, Part III, 
5.14(c)(7), (8).  

If evidence of behavior changes is found, 
the examiner should render an opinion as 
to whether the behavior changes are 
related to the claimed sexual assault.  

In making the above determinations, the 
examiner should also specifically review 
and consider the veteran's post-service 
accounts, or lack thereof, regarding the 
reported sexual assault.  

The examiner should also determine 
whether the veteran has PTSD.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  

If PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  In particular, 
the examiner must determine whether the 
claimed sexual assault stressor supports 
the diagnosis of PTSD, if found.  In 
general, the examiner should discuss the 
relationship of the alleged personal 
assault to service, if any.  

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history, as documented in 
the record.  



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

In making this determination, the M&ROC 
must consider the claim under both the 
previous and amended criteria for service 
connection of PTSD (38 C.F.R. § 3.304(d)) 
and apply those regulations which are 
more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for PTSD.  
38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


